Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on August 24th, 2022, no claims have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kanai et al. (US 20100179441 A1).
In regards to claim 1, Kanai teaches a detection device comprising a detector detecting heartbeat information of a subject/user (Paragraphs 9, 272).  Kanai teaches calculating a maximum Lyapunov exponent from the heartbeat information, the maximum Lyapunov exponent indicating to what extent heartbeat intervals vary (Paragraph 272; Figure 22).  Furthermore, Kanai teaches a feeling determination unit determining whether the subject has a negative feeling with brain fatigue (Paragraph 273), anxiety or depression, or a positive feeling without brain fatigue, anxiety and depression, based on the maximum Lyapunov exponent (Paragraphs 272, 273).   Kanai also teaches a change determination unit determining whether the positive or negative feeling of the subject has changed, based on frequency of occurrence of the negative or positive feeling in a predetermined period (Paragraphs 29, 272, 273; Claim 28).  Lastly Kanai, teaches an output unit outputting a result of determination by the change determination unit (Paragraphs 138, 214, 273).
	In regards to claim 6, Kanai teaches a feeling controller conducting guidance so that the subject concentrates and is lead to the positive feeling, wherein the predetermined period is a period during which the feeling controller continues the guidance (Paragraph 273).  Furthermore, Kanai teaches the output unit is a display which shows a result of determination by the feeling determination unit during the guidance and a result of determination by the change determination unit after the guidance (Paragraph 273).
	In regards to claim 15, Kanai teaches the display showing to what extent the negative feeling has changed to the positive feeling, based on frequency of occurrence of the positive feeling in the predetermined period, as the result of determination by the change determination unit (Paragraph 273).
	In regards to claim 16, Kanai teaches a detection device comprising: a detector detecting heartbeat information of a subject; a calculating unit calculating a maximum Lyapunov exponent from heartbeat intervals of the subject, the maximum Lyapunov exponent indicating to what extent heartbeat intervals vary (Paragraph 272; Figure 22).  Kanai also teaches a feeling determination unit determining whether the subject has a negative feeling with brain fatigue, anxiety or depression, or a positive feeling without brain fatigue, anxiety and depression, based on the maximum Lyapunov exponent (Paragraphs 29, 272, 273; Claim 28).  In addition, Kanai teaches a feeling controller conducting guidance so that the subject concentrates and is lead to the positive feeling, wherein determination by the feeling determination unit is implemented during feeling control (Paragraphs 29, 272, 273; Claim 28).
	In regards to claim 18, Kanai teaches a rate of the positive feeling is calculated and displayed as degree of achievement such as “comfort” (Paragraph 273).
In regards to claim 19, Kanai teaches a detection device comprising a detector detecting heartbeat information of a subject, a feeling determination unit determining whether the subject has a negative feeling with brain fatigue, anxiety or depression, or a positive feeling without brain fatigue, anxiety and depression, based on heartbeat intervals of the subject (Paragraph 272; Figure 22).  Furthermore, Kanai teaches5Patent.Ittorney Docket No. SWP-O04CTZ a feeling controller conducting guidance so that the subject concentrates and is lead to the positive feeling a change determination unit determining whether the positive or negative feeling of the subject has changed, based on frequency of occurrence of the negative or positive feeling in a period during which the feeling controller continues the guidance (Paragraphs 29, 272, 273; Claim 28).  Finally, Kanai teaches an output unit outputting a result of determination by the change determination unit (Paragraphs 138, 214, 273).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1) in view of Simon et al. (US 20130066395 A1).
In regards to claim 7, Kanai fails to teach a feeling controller conducting guidance so that the subject concentrates and is lead to the positive feeling, wherein the predetermined period is a period during which the feeling controller continues the guidance, and the output unit is a display which shows a result of determination by the feeling determination unit during the guidance and a result of determination by the change determination unit after the guidance. 
 Simon on the other hand discloses a controller conducting guidance so that the subject concentrates and is lead to the positive feeling, wherein the predetermined period is a period during which the feeling controller continues the guidance, and the output unit is a display which shows a result of determination by the feeling determination unit during the guidance and a result of determination by the change determination unit after the guidance (Paragraph 152)  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Simon’s teaching with Kanai’s teaching in order to enable monitoring the current condition of the user, as well as their transition within their condition, and effectively outputting the results.

Claims 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1) in view of Simon et al. (US 20130066395 A1) as applied above in claim 7, in further view of Plans Casal et al. (US 20160296123 A1).
In regards to claim 8, Kanai fails to teach the feeling controller notifies the subject of timings of the inhalation and exhalation with a screen of the display. Plans on the other hand discloses a controller that notifies the subject of timings of the inhalation and exhalation with a screen of the display (Paragraph 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Plan’s teaching with Kanai modified’s teaching in order to enable monitoring the user’s breathing habits such that they user’s condition can be effectively improved.
In regards to claim 9, Kanai modified via Plans teaches the controller plays music including a phrase longer than the period of breathing, thereby causing the subject to concentrate on the music (Paragraph 36).  
In regards to claim 10, Kanai modified via Plans teaches controller controls the tempo of the music in accordance with the heart rate of the subject calculated from the heartbeat information (Paragraph 36).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1 in view of Matsunaga et al. (US 20070068970 A1).
In regards to claim 11, Kanai fails to teach the output unit is a display, the detection device further comprises: an input unit; and an assigning unit assigning a task which requires input of the subject for processing an object shown on the display, wherein the predetermined period is a period during which the assigning unit assigns the task, and the display shows the task and shows a result of determination by the change determination unit after the task is finished.
Matsunaga on the other hand teaches the output unit is a display (Abstract; Paragraph 14), with the detection device further comprising an input unit; and an assigning unit assigning a task which requires input of the subject for processing an object shown on the display (Paragraphs 10, 48, 134).  Furthermore, Matsunaga teaches the predetermined period is a period during which the assigning unit assigns the task, and the display shows the task and shows a result of determination by the change determination unit after the task is finished (Figures 11, 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Matsunaga’s teaching with Kanai’s teaching in order to enable monitoring the user’s cognitive behavior and further ensure the user’s cognitive behavior is not impaired.
In regards to claim 20, Kanai teaches a detection device comprising, a detector detecting heartbeat information of a subject, a feeling determination unit determining whether the subject has a negative feeling with brain fatigue, anxiety or depression, or a positive feeling without brain fatigue, anxiety and depression, based on heartbeat intervals of the subject (Paragraph 272; Figure 22). 
 Kanai fails to teach a display; an input unit: an assigning unit assigning a task which requires input of the subject for processing an object shown on the display; and a change determination unit determining whether the positive or negative feeling of the subject has changed, based on frequency of occurrence of the negative or positive feeling in a period during which the assigning unit assigns the task, wherein the display shows the task and shows a result of determination by the change determination unit after the task is finished.
Matsunaga on the other hand teaches the output unit is a display (Abstract; Paragraph 14), with the detection device further comprising an input unit; and an assigning unit assigning a task which requires input of the subject for processing an object shown on the display (Paragraphs 10, 48, 134).  Furthermore, Matsunaga teaches the predetermined period is a period during which the assigning unit assigns the task, and the display shows the task and shows a result of determination by the change determination unit after the task is finished (Figures 11, 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Matsunaga’s teaching with Kanai’s teaching in order to enable monitoring the user’s cognitive behavior and further ensure the user’s cognitive behavior is not impaired.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1 in view of Matsunaga et al. (US 20070068970 A1) as applied to claim 11 above, and further in view of Chen et al. (US 9737255 B2)
In regards to claim 12, Kanai modified fails to teach a memory storing tasks assigned by the assigning unit, the tasks varying in degree of difficulty; and an input detector detecting the amount of input for processing the object, wherein the assigning unit repeatedly assigns tasks with different degrees of difficulty, according to the frequency of occurrence of the negative or positive feeling and the amount of input in the predetermined period.
Chen on the other hand teaches a memory storing tasks assigned by the assigning unit, the tasks varying in degree of difficulty, and an input detector detecting the amount of input for processing the object.  Furthermore, Chen teaches the assigning unit repeatedly assigns tasks with different degrees of difficulty, according to the frequency of occurrence of the negative or positive feeling and the amount of input in the predetermined period (Column 4, lines 23-63).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chen’s teaching with Kanai modified’s teaching in order to enable monitoring the user’s cognitive behavior and further ensure the user’s cognitive behavior is not impaired.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1 in view of Matsunaga et al. (US 20070068970 A1) as applied to claim 11 above, and further in view of Anjo (US 20170278073 A1).
In regards to claim 13, Kanai modified fails to teach the assigning unit assigning, as the task, one which requires coloring in regions divided by lines shown on the display.  Anjo on the other hand teaches the assigning unit assigning, as the task, one which requires coloring in regions divided by lines shown on the display (Paragraph 69).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anjo’s teaching with Kanai modified’s teaching in order to enable monitoring the user’s cognitive behavior and further ensure the user’s cognitive behavior is not impaired.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1 in view of Matsunaga et al. (US 20070068970 A1) as applied to claim 11 above, and further in view of Kusher et al. (US 7453539 B1).
In regards to claim 14, Kanai modified fails to teach the assigning unit assigns, as the task, one which requires copying letters shown on the display onto the display by hand.  Kusher on the other hand teaches the assigning unit assigns, as the task, one which requires copying letters shown on the display onto the display by hand (Column 7, line 46-Column 8, line 24).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kusher’s teaching with Kanai modified’s teaching in order to enable monitoring the user’s cognitive behavior and further ensure the user’s cognitive behavior is not impaired.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 20100179441 A1 in view of Zizi et al. (US 10357210 B2) .
In regards to claim 17, Kanai fails to teach the detector detecting heartbeat information of the subject is a means for detecting from a face image without touching.  Zizi on the other hand teaches teach the detector detecting heartbeat information of the subject is a means for detecting from a face image without touching (Column 1, lines 58-64; Claim 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kusher’s teaching with Kanai modified’s teaching in order to better identify the user’s metrics in comparison their monitored health.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 reads as follows “the predetermined period is three months or longer, and the change determination unit determines whether the subject suffers from mild cognitive impairment, based on the period and times of occurrence of the negative feeling as the frequency of occurrence.”
During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.  Furthermore, for the reason of dependence claims 3-5 are objected for the same reason.

Response to Arguments
Applicant argues claim 1 is geared towards “a detection device comprising: a detector detecting heartbeat information of a subject; a calculating unit calculating a maximum Lyapunov exponent from the heartbeat information, the maximum Lyapunov exponent indicating to what extent heartbeat intervals vary; a feeling determination unit determining whether the subject has a negative feeling with brain fatigue, anxiety or depression, or a positive feeling without brain fatigue, anxiety and depression, based on the maximum Lyapunov exponent; a change determination unit determining whether the positive or negative feeling of the subject has changed, based on frequency of occurrence of the negative or positive feeling in a predetermined period; and an output unit outputting a result of determination by the change determination unit.”
As applicant pointed out, Kanai et al. (US 20100179441A1)  teaches The parameter extraction unit 102 extracts the pulse wave amplitude as parameter values in the above-described Embodiments. However, the parameter extraction unit 102 may extract, as parameter values, vital signs which are possibly used for evaluating a user's thermal sensation and health condition. Examples of such vital sighs include: (i) the number of heartbeats and the number of pulses; (ii) waveform components (a, b, c, d, and e) of an accelerated plethysmogram obtained by performing second-order derivative on the pulse waveform and the waveform component ratios (b/a, c/a, d/a, and e/a); (iii) the ratio obtained using LF/HF and HF that are results of frequency analysis on the pulse wave intervals; and (iv) the Maximum Lyapunov exponents that are the result of chaotic analysis on the pulse waveform. Here, a, b, c, d, and e respectively denotes the amplitude values of Wave a, Wave b, Wave c, Wave d, and Wave e shown in FIG. 22. (Paragraph 272).
Examiner would like to clarify that it takes the extraction of vital signs such as the number of heartbeats and in order to extract/calculate the Lyapunov exponents, furthermore with the applicant arguing that Kanai’s teaching teaches to improve the user’s mood/condition, in order to be able to correct the user’s condition, a detection must of the mood/condition whether negative or positive must be originally detected.  Furthermore, as the environmental conditions are changed to alter the users mood condition/ the same extraction procedure(s) will determine if the user’s mood/condition has changed accordingly. In addition, the argument pertaining to Kanai failing to teach a feeling controller conducting guidance so that the subject concentrates and is lead to the positive feeling.  Kanai teaches the use of thermal stimulation as well as physical stimulation such as a massage (s) which requires a level of concentration from the user to enabling relaxation in their mood.   Hence by obviousness to one of ordinary skill in the art still reads on the language as claimed


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                 

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685